TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-05-00257-CR


John Hinojosa, Appellant

v.


The State of Texas, Appellee






FROM THE COUNTY COURT OF MCCULLOCH COUNTY

NO. 9452, HONORABLE RANDY YOUNG, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Appellant John Hinojosa was convicted for possessing less than two ounces of
marihuana, sentenced to 180 days in jail and a $2000 fine, and placed on community supervision. 
See Tex. Health & Safety Code Ann. § 481.121 (West 2003).  The trial court later revoked
supervision, reduced the term of incarceration to 120 days, and imposed sentence.
In two points of error, appellant urges that the judgment of conviction and order
revoking supervision must be reversed because he was not represented by counsel at his trial. (1) See
Alabama v. Shelton, 535 U.S. 654, 657 (2002).  The record reflects, however, that appellant waived
his right to counsel in writing after being informed by the court that he had a right to counsel and that
counsel would be appointed if he was indigent.  The points of error are overruled.
The order revoking community supervision is affirmed.


				__________________________________________
				Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Affirmed
Filed:   August 10, 2005
Do Not Publish
1.      	Appellant had counsel at the revocation hearing.